Citation Nr: 1621945	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  10-42 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent prior to June 1, 2015, and in excess of 70 percent from June 1, 2015, for posttraumatic stress disorder.

2.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel




INTRODUCTION

The Veteran served on active duty from April 1968 to February 1970, and from November 1990 to July 1991.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In December 2012 and February 2015, the Board remanded the case for additional development.  The record reflects substantial compliance with the remand requests.  Dyment v. West, 13 Vet. App. 141 (1999).  A June 2015 rating decision increased the evaluation to 70 percent effective June 1, 2015.

In an April 2016 statement, the Veteran's representative asked for consideration of entitlement to a total disability rating based on individual unemployability (TDIU) due to PTSD.  Thus, the question of entitlement to a TDIU has been raised and is part of the appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to June 1, 2015, the evidence is in relative equipoise as to whether the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity, or occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  From June 1, 2015, the Veteran's PTSD has not been manifested by total occupational and social impairment.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial evaluation of 50 percent, but not higher, for PTSD prior to June 1, 2015, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for an evaluation in excess of 70 percent for PTSD from June 1, 2015, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  

In this case, the Veteran's claim arises from an appeal of the initial rating following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, and additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, no further notice is needed.  The notice provided prior to the grant of service connection complied with 38 U.S.C.A. § 5103(a).

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service treatment records and pertinent post-service treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, and post-service reports of VA and private treatment and examination.  Also of record are the Veteran's statements in support of the claim.  The Board has reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  

VA provided the Veteran with an examination in December 2009 to ascertain the nature and etiology of his disability.  VA also provided examinations in December 2012 and June 2015 to ascertain the nature and severity of his PTSD.  The Board finds the examination reports to be adequate.  The examiners interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information needed to evaluate his PTSD under the applicable rating criteria.  

The Board notes that this case was previously remanded to obtain records from the Vet Center in Chattanooga where the Veteran was treated by Dr. B.  A review of the Chattanooga Community Based Outpatient Center records reveals treatment records from the Dr. B. cited by the Veteran.  Thus, the Board finds that all available VA medical record have been obtained.

Given the above, the Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Initial Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The Board has been directed to consider only those factors contained wholly in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  However, the Board has been advised to consider factors outside the specific rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

A Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

The terms mild, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2015).  Use of such descriptive terms by medical examiners, although an element of the evidence to be considered by the Board, is not dispositive of an issue.  The evidence must be interpreted in light of the whole recorded history, reconciling the evidence into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2015).

In this case, the Veteran's PTSD has been rated at 30 percent from the August 31, 2009, effective date of service connection and 70 percent from June 1, 2015.

The Veteran's PTSD has been rated under Diagnostic Code 9411.  38 C.F.R. § 4.130 (2015).  

The criteria of Diagnostic Code 9411 provide for a 100 percent rating where the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions of hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  

The criteria provide for a 70 percent rating where the evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence) spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

The criteria provide for a 50 percent rating where the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Global Assessment of Functioning (GAF) score is a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health and illness.  GAF scores from 61 to 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social or occupational functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well and having some meaningful interpersonal relationships.  GAF scores from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores from 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  GAF scores from 31 to 40 indicate some impairment in reality testing or communication (e.g., speech is at time illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., avoids friends, neglects family, and is unable to work).  Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).

The GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  38 C.F.R. § 4.126(a) (2015).

At a December 2009 VA examination, the Veteran reported that he has a job that is fairly isolating and has been married for 24 years and has two children but he is very withdrawn with no close friends.  Examination revealed that he was casually dressed.  Psychomotor activity and speech were unremarkable.  He was cooperative.  Affect was constricted and flat.  Mood was anxious and dysphoric.  Attention was intact.  He was fully oriented.  Thought process and content were unremarkable.  There were no delusions or hallucinations.  Judgment and insight were intact.  He reported sleep impairment and mild to moderate road rage but no acting out.  He denied obsessive or ritualistic behavior, panic attacks, and homicidal thoughts.  He reported fleeting suicidal thoughts but with no current urge or intent.  He noted good impulse control with no episodes of violence.  He reported no problems with activities of daily living, and was able to maintain minimum personal hygiene.  Short-term memory was mildly impaired.  He reported that he stays to himself at work because of poor frustration tolerance with coworkers.  The examiner provided diagnoses of PTSD and depressive disorder, and assigned a GAF score of 54.  The examiner stated that the symptoms of depression cannot be separated from those of PTSD.  The examiner stated that the Veteran's PTSD results in occupational and social impairment with deficiencies in family relations, work, and mood, but not in judgment or thinking.  

At a December 2012 VA examination, the Veteran reported living with his wife of 41 years, mostly staying at home watching television, taking a grandchild to school, babysitting another grandchild several days a week, running errands, sometimes playing cards with his brother on the weekends, and otherwise visiting family.  He reported voluntarily retiring from his job of 11 years in May 2011 due to back problems, making a lot of mistakes due to distractibility and lack of attention, and a tendency to fall asleep due to being on the second shift.  He noted that in early 2012 he returned to work part time at a different position but that only lasted a couple of months, and he has not had any employment since.  He reported that the following symptoms have not changed since the last VA examination: depression, difficulty falling and staying asleep, difficulty getting along with people, tendency to get mad easily, tendency to nod off during the day, being irritated by loud noises, inability to watch war-related programs, thoughts of Vietnam.  He reported that the following symptoms have worsened since the last examination: nervousness, erratic eating pattern, and memory difficulties.  He stated that at times he finds himself thinking "what's the point" and about his funeral but denied any acute suicidal ideation because of concern for his family.  The examiner noted symptoms of depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The examiner provided diagnoses of PTSD and depressive disorder.  The examiner indicated that it was not possible to differentiate what symptoms are attributable to each diagnosis.  The examiner indicated that the Veteran has occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner assigned a GAF score of 55.  The examiner commented that there was no indication of significant change in the Veteran's overall condition since his last examination.  

At a June 1, 2015, VA examination, the Veteran reported having a depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, impairment of short- and long-term memory, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships.  He reported being married with two children.  The examiner noted that the Veteran was oriented in all spheres.  The examiner commented that the Veteran capable of managing his financial affairs.  The examiner provided diagnoses of PTSD and a neurocognitive disorder, and noted that chronic pain negatively impacts the Veteran's mood.  The examiner further noted that the Veteran has a traumatic brain injury and that it was difficult if not impossible to differentiate what symptoms are attributable to each diagnosis.  The examiner indicated that the Veteran has total occupational and social impairment.  

A review of the VA treatment notes shows that mental status examinations have generally shown the Veteran to be alert and oriented, fairly groomed, and calm and cooperative.  Mood has ranged from depressed and irritable to fair and affect has been appropriate to content.  Thought process has been organized and goal directed.  There have been no suicidal or homicidal ideations.  There have been no psychotic features.  Attention has been intact.  Insight and judgment have been intact.  There have been no abnormal movements.  GAF scores have been 50 or 55.  Of note, a July 2011 treatment note shows that home tensions are diminished as his wife is backing off of trying to strike up conversation so much and interactions with his grandson have improved as the grandson realizes that the discipline and correction is out of caring concern.  An October 2011 treatment note shows that he had retired, and he was picking up his grandson from school twice per week, attending football practice, and going to games.  A November 2011 treatment note shows that he quit his job in May due to back pain.  A February 2015 treatment note regarding other disabilities shows that he reported having an upcoming appointment with mental health, had no other complaints, and stated that overall he was doing pretty well.  An April 2015 treatment note shows that he ran out of medication three weeks ago and started having PTSD symptoms of nightmares and night sweats and wanted to restart his medication; medication was restarted.

Initially, the Board notes that the record shows diagnoses of PTSD, depressive disorder, and a neurocognitive disorder, and the examiners have not been able to differentiate which symptoms were attributable to each disorder or what portion of the Veteran's occupational and social impairment is caused by each disorder.  Thus, the Board will attribute all of the Veteran's occupational and social impairment to the service-connected PTSD.  Mittleider v. West, 11 Vet. App. 181 (1998).

Given the above, the Board finds that prior to June 1, 2015, the evidence is in relative equipoise as to whether the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity, or occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

The December 2009 examination indicated symptoms of flattened affect, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Those symptoms support a 50 percent rating.  However, the examination also indicated symptoms of depressed mood, anxiety, chronic sleep impairment, and mild memory loss.  Those symptoms support a 30 percent rating.  

The December 2012 examination indicated symptoms of disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships, which support a 50 percent rating.  However, the examination also indicated symptoms of depressed mood, anxiety, chronic sleep impairment, and mild memory loss, which support a 30 percent rating.  The examiner's assessment that the Veteran has occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks also supports a 30 percent rating.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that prior to June 1, 2015, his PTSD had been manifested by occupational and social impairment with reduced reliability and productivity.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, a higher initial evaluation of 50 percent is warranted from the date of service connection.

The Board notes that the December 2009 examiner stated that the Veteran's PTSD results in occupational and social impairment with deficiencies in family relations, work, and mood, but not in judgment or thinking.  While that assessment supports a 70 percent rating, as noted above, the symptoms reported by the Veteran and the findings on examination generally support either a 50 or 30 percent rating.  While the Board appreciates the examiner's assessment, the Board finds that the objective evidence from that examination does not support the examiner's assessment.  Thus, the Board finds that the symptoms reported by the Veteran are of greater probative value as to his level of impairment.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  

The Board also notes that suicidal ideation and inability to establish and maintain effective relationships are symptoms of a 70 percent rating.  While the Veteran reported suicidal thoughts at the December 2009 examination, he noted that they were fleeting and denied any current urge or intent.  While he reported suicidal thoughts at the December 2012 examination, he denied any acute suicidal ideation.  VA treatment notes prior to June 1, 2015, indicate that he denied suicidal ideation at every appointment.  Thus, the Board finds that the Veteran's symptom of suicidal ideation is not so frequent or severe as to support a finding that his PTSD results in occupational and social impairment with deficiencies in most areas.  With respect to an inability to establish and maintain effective relationships, the Board observes that the Veteran has been able to remain married for over 40 years, help care for his grandchildren, and keep in touch with a brother.  Thus, the totality of the evidence fails to show that he meets the criteria for a 70 percent rating.

The Board notes that the Veteran's GAF score has been between 55 and 50.  A GAF score between 51 and 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers or co-workers).  The symptoms indicated by such GAF scores are reasonably contemplated by the 50 percent rating being assigned by the Board.  GAF scores from 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  The Veteran's symptom of fleeting suicidal ideation has already been discussed as not supporting a higher 70 percent rating and there is no indication of severe obsessional rituals or frequent shoplifting or of having no friends.  While the Veteran was having difficulty at his job prior to retiring, a back disability was cited as the main reason for retiring.  Thus, his GAF scores do not support a 70 percent rating.

With respect to the period from June 1, 2015, the objective evidence of record fails to show that the Veteran's PTSD results in total occupational and social impairment to warrant a higher 100 percent rating.  

The Board notes that the June 2015 examiner stated that the Veteran has total occupational and social impairment.  While the Board acknowledges that the Veteran's PTSD results in significant occupational and social impairment, the record does not show that it results in total occupational and social impairment.  He remains married and examination showed that he was fully oriented with none of the symptoms of a 100 percent rating.  While the examiner noted impairment of long-term memory, the Veteran knew his own name and there is no indication of the requisite memory loss for names of close relatives or his prior occupation.  

While dated two months prior to the time period at issue, the April 2015 VA treatment note also reflects none of the symptoms of a 100 percent rating, and that was during a time when the Veteran had not been on his psychiatric medication for three weeks.  In fact, the only symptoms endorsed were of nightmares and night sweats, and examination revealed no abnormalities.  The Board thus finds that the objective evidence from the June 2015 examination and symptoms reported in the April 2015 treatment note outweigh the statement of the examiner that the Veteran's PTSD results in total occupational and social impairment.  See Hayes, 9 Vet. App. 67.  Moreover, none of the VA treatment notes, including those for other ailments, indicates that the Veteran's PTSD is of such a severity.  The Board acknowledges that the Veteran is no longer working.  However, even if his PTSD results in total occupational impairment, there is no indication that his PTSD results in total social impairment, which is also required for a 100 percent rating.

Given the above, the Board finds that from June 1, 2015, the Veteran's PTSD has not been manifested by total occupational and social impairment.  Thus, an evaluation in excess of 70 percent is not warranted.

In conclusion, the Board has applied the benefit of the doubt in granting an initial evaluation of 50 percent for the Veteran's PTSD prior to June 1, 2015; however, as the preponderance of the evidence is against an even higher initial evaluation or an evaluation in excess of 70 percent from June 1, 2015 , those aspects of the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered whether the schedular rating is inadequate, thus requiring referral of the case to the Under Secretary for Benefits or Director of Compensation and Pension Service for consideration of an extra-schedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  38 C.F.R. § 3.321(b)(1) (2015).  An extra-schedular rating is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111 (2008).  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2015); Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board finds that the schedular ratings are adequate.  Ratings in excess of those assigned for the different time periods at issue are provided for certain manifestations of the service-connected PTSD, but the medical evidence shows that those manifestations, particularly deficiencies in most areas prior to June 1, 2015, and total occupational and social impairment from June 1, 2015, are not present in this case.  Also, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's psychiatric disability.  His symptoms are reasonably contemplated by the rating criteria.  As the rating schedule is adequate to rate the disability, referral for extra-schedular consideration is not warranted.


ORDER

An initial evaluation of 50 percent, but not higher, for PTSD prior to June 1, 2015, is granted.

An evaluation in excess of 70 percent for PTSD from June 1, 2015, is denied.


REMAND

In an April 2016 statement, the Veteran's representative raised for the first time the issue of entitlement to a TDIU due to PTSD.  Due process requires that the AOJ undertake certain notice obligations prior to the Board's adjudication of the issue.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice that is compliant with 38 U.S.C.A. § 5103(a) as to the issue of entitlement to a TDIU.

2.  Thereafter, and after undertaking any indicated development, adjudicate the issue of entitlement to a TDIU.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


